USDC IN/ND case 1:19-cr-00081-DRL-SLC document 87 filed 08/16/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                               CAUSE NO. 1:19-CR-81 DRL-SLC

 BENJAMIN GLASS,

                         Defendant.

                                      OPINION AND ORDER

       On July 30, 2021, defendant Benjamin Glass pleaded guilty with a plea agreement before the

Magistrate Judge to counts two and five of a six-count indictment, charging him with knowing

distribution of five grams or more of methamphetamine and knowing possession of a firearm in

furtherance of a drug trafficking crime. See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 924(c). The Magistrate

Judge recommended the court accept Mr. Glass’ guilty plea. Neither party objected to the Magistrate

Judge’s recommendation, and the time to object has passed. The court now adopts the findings and

recommendation in their entirety, including the Magistrate Judge’s finding under the CARES Act.

Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of Criminal

Procedure 11(c), the plea of guilty to counts two and five as charged in the indictment is hereby

accepted, and the defendant is adjudged guilty of these offenses.

       Per the Magistrate Judge’s order, sentencing is scheduled for November 12, 2021, at 11:00

a.m. in Fort Wayne. Sentencing memoranda must be filed by November 1, 2021.

       SO ORDERED.

       August 16, 2021                                s/ Damon R. Leichty
                                                      Judge, United States District Court
